Henry W Putoff upon oath deposes & says, that the aforesaid Ames, has instituted a suit against him for the recovery of the value of a quantity of Whiskey wheat & corn, as he says was seized by your Deponent while commanding officer at the post of Amherstburg in the province of Upper Canada in the year 1815. That your Deponent upon the commencing said suit employed & retained Charles Larned Esqr as counsel to defend Said suit — That your Deponent has been constantly stationed at the post of Mackinaw, since the commencement of Said suit, & depended upon his Said council to give him such legal instructions as would be necessary to his Defence in Said Suit, that such instructions have not been furnished by his Said council, & upon his arrival at this place a few days since he found his Said council absent from the City of Detroit — That your Deponent immediately employed other council in his said Defence, & now learns that the military proclamations & orders, made by Genls Procter, McArthur & Commodore Perry, & further orders made by Cols Miller & Butler, & also orders made in pursuance of the Same, by your Deponent, are indispensably necessary to his Defence That Said orders your Deponent verily believes are now in the war Department at the City of Washington where the Same by law are to be deposited — And that he did not know that the Same would be *509necessary until informed two days since by his present council, which precluded him from the possibility of procuring them in Season for his Defence at the present Term of this Honble court. And your Deponent further states that Governor Lewis Cass, is a material witness in his defence in Said Suit & is now absent as he is informed in the public service of the United States and without which he cannot proceed to trial That he verily believes Said Cass is possessed of such facts in relation to the transactions which have originated the within Suit, he having held important military & civil Stations under the Government of the United States at the time the supposed injury is complained of by the plaintiff, as would go to prove a complete justification, to your Deponent, for the supposed injury complained of by the said Ames
Sworn & Subscribed before me WM Henv Puthuff.
24. Septber 1818
Peter Audrain
J.P.D.D.
This Deponant doth further (in explanation of the Proclamations and orders within alluded to), declare, that he confidently expects to prove by the Proclamation of Gen1 Proctor, that the western District of upper Canada was, by said Proclamation, declared to be govern’d by Military Law, so far as regarded the Subsistance of Troops, Movment, Supplys, Transportation, Quartering, & encampment of Troops, & in a word all things relating to an Army in its most extensive view, with all its rights. Powers & Priviledges under Law Military, as Practic’d & Sanction’d by the British Government — which Proclamation Prevail’d at the time of the Taking possession of said Western District of upper Canada by the American Arms, under the combin’d Naval & Military Forces of the United States of America, Commanded by Comadore Perry & General Harrison in the year 1813. And that he further expects to prove by the Proclamation of said Comadore Perry & Gen1 Harrison, that the said Western District of upper Cañad was Put, Plac’d & held, in, and under, the same Rule, Government & Laws, by the legitimate Authority of the United States, as that which prevail’d in said Western District Prior to & at the time of the Taking Possession of said District, as aforesaid — & that he expects to Prove by the orders of Governor then Brigadier Gen1 Cass to him the Deponant (then Captain 26th U.S. InP) Directed 1813, Authoring & instructing him the said De-ponant to assume the command of said Western District of upper Canada, making Sandwich or Amherstburg at said Deponants Discretion, his Head Quarters, & That said Western District of upper Canada was, by said Gen1 Cass aforesaid, consider’d as being under the Government of Law Military, to the extent of the aforemention’d Proclamation as Deponant expects to *510make fully appear by an after order of said General Cass to him the aforesaid Deponant directed, Authorising & commanding him to make strict search, with military Force, of all suspected Houses or Persons, for all & every Discription of Property by Indians taken from the Inhabitants of the Michigan Territory while in Possession of the British Troops, contrary to Gen1 Hulls Capitulation, & to take into immediate possession & restore said Property so found to such Persons as should claim & Prove It to have been from them thus by Indians taken, & sold, exchang’d or given, to any inhabitant of said western District aforesaid.
And that Deponant expects to Prove by the orders of General McArthur & those of Colonel Butler, the uniform existance & exercise of said Law Military, in the aforesaid Western District, during the whole of the time it was held in possession by the American Troops — & that the furnishing ardent Spirits to American Troops, without special Permission was uniformly, by Positive order forbiden — And that he expects to Prove by the Orders of Col. John Miller, that Bread Stuffs of All kinds was positively Forbiden to be purchas’d by any Individual Person or by any Person whatever in said Western District, farther than an absolutely necessary Supply for their immediate Subsistance, Except for the use of the American Troops, under penalty of Forfiture of all such purchases, & other severe Punishment. — And that An Order Issued by said Deponant, while commanding the Post of Amherstburg or Malden, Subjected all Ardent Spirits found in the possession of Any Person so detected in the selling or giving Ardent Spirits to any Troops under Deponants command, to the being Spill’d in the Public Streets of Amherstburgh, & the Person with Family & all his Proper Effects to be immediatly dispossessed of his or their House or Dwelling & to remove to a Distance of at least 3 Miles from Camp, not again to return without special permission &c &c &c
And that the Deponant was never appris’d at any time of the necessity of having said Original Proclamations & orders or certified Copies of them, for his Defence, until so inform’d a few days since, by his Present council •—■ But did verily believe it wou’d be sufficient for him to Prove their Existance by such Persons as might have Knowledge of that Fact.
Sworn before me WM Henv Puthuff.
29. Septber 1818
Peter Audrain
J. P D.D